Citation Nr: 1211187	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-10 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2007, which denied service connection for PTSD.  A VA examination in April 2011 resulted in a diagnosis of depressive disorder, and the United States Court of Appeals for Veterans Claims (Court), has held that in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, such conditions were part of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This claim was implicitly denied by the RO in the April 2011 supplemental statement of the case, and, therefore, the expanded issue is properly before the Board.  See Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009).  In August 2011, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge(i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD, based on various stressors that he states occurred while he was on active duty.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

At his hearing in August 2011, the Veteran stated that he had been treated for PTSD subsequent to the April 2011 VA examination (which did not find PTSD to be present).  He submitted a partial report, dated in August 2011, of a VA mental health note he had referred to; however, this was noted to be a mental health history, and contained only synopses of prior treatment records; it did not include current findings or a current diagnosis.  In addition to that incomplete evaluation itself, it also contained portions of a 2009 evaluation.  These additional mental health records must be obtained in connection with the development of the Veteran's claim.  

In addition, concerning the evidence of an in-service stressor, there has been no corroboration of any of the Veteran's claimed stressors, or of his combat participation.  According to the Veteran's DD Form 214, he had no foreign or sea service, and he did not receive any awards, medals, or another citations suggesting that he had service in the Southwest theater of operations.  In the remarks, it was noted that he served August 1990 to September 1993 "in support of" operation Desert Shield/Storm, which does not indicate his actual presence in the theater of operations.  Except for performance evaluations covering the period from February 1990 through May 1993, no personnel records are available.  

The available evidence does not indicate his combat participation.  In this regard, his occupational specialty was as a strategic aircraft maintenance specialist, for the KC-10 aircraft.  The KC-10 is a tanker primarily used for aerial refueling of combat aircraft; as such, it would be unlikely to fly in combat.  Moreover, his performance evaluations refer to his servicing and ground handling of the aircraft.  

For a non-combat stressor, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In this regard, the VA examination in April 2011 specifically found that the Veteran did not have PTSD due to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(2) (2011).

Nevertheless, there is some evidence suggesting that the Veteran may have been on TDY assignments to Southwest Asia.  The performance evaluation covering the period from February 1990 to October 1991 indicated that he had volunteered to remain deployed for 75 days to support the military operations in Southwest Asia.  In August 2005, he said he had been on TDY assignments to Saudi Arabia.  The Veteran should be asked to provide any verification he has concerning TDY assignments to Southwest Asia, such as military orders, or specific dates and locations or other information which would permit a more targeted search for relevant information.  

The Veteran was afforded a VA examination in April 2011, which found that the incidents described by the Veteran at that time did not meet the criteria for a stressor under DSM-IV.  At his Board hearing before the undersigned in August 2011, the Veteran pointed to other VA medical records which showed a diagnosis of PTSD.  At the time of that examination, which, it must be noted, was specifically for the purpose of evaluating whether he had a psychiatric disorder due to in-service events, he claimed only domestic stressors.  The other instances showing a diagnosis of PTSD which are currently of record include claimed stressors which were not included in those described on the April 2011 VA examination.  In May 2007, for example, the Veteran underwent a mental health evaluation at a VA facility, which resulted in diagnoses of alcohol dependence in early partial remission, and PTSD.  The physician wrote that the Veteran suffered from PTSD as a result of his service in the Persian Gulf during the period from 1990 to 1993.  Stressors reported, however, included combat exposure, witnessing the deaths of civilians and soldiers, and a rescue mission to retrieve a pilot who was taken as a POW in 1991, none of which were reported in the April 2011 VA examination.  

Moreover, the Veteran's statements have not been of sufficient specificity to permit VA to attempt to corroborate the claimed stressors through the Joint Service Records Research Center (JSRRC).  In his written stressor statements dated in May 2007, the Veteran provided no more specific dates for the claimed incidents than from June 1990 to October 1993.  The file does not reflect, however, that the Veteran was asked to provide more specific dates, after the information he provided was found to be too vague to permit JSRRC corroboration.  In view of the foregoing, he should be asked to provide a statement of his claimed overseas stressors, which includes specific dates and locations.  In this regard, the domestic stressors reported by the Veteran on the April 2011 VA examination were determined, by the examiner, to be insufficient to constitute stressors, under the DSM-IV.  

If any such information is received, the RO should refer the relevant information to the Joint Service Records Research Center (JSRRC) for corroboration, if indicated by the specificity of the information received.  If any stressors are sufficiently corroborated, the RO must also obtain an examination, to determine if the Veteran has PTSD, due solely to corroborated stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA records of mental health treatment and/or evaluations dated from December 2008 to the present from the Dallas VAMC.  

2.  Contact the Veteran and request that he submit copies of any information in his possession concerning his overseas TDY assignments, such as TDY orders.  In addition, he should provide a statement of his stressors, in particular, overseas stressors, which includes the dates (within a two-month or less time frame) any such events occurred.  At a minimum, he should provide specific dates of any TDY assignments during which any of his claimed stressful events occurred.  

3.  If sufficient information is received, request the appropriate records repository to search for records based on that information.  Any response obtained as a result of this inquiry should be associated with the claims folder.

4.  Then, if sufficient information is received, refer all relevant information to JSRRC for corroboration.  Any JSRRC report or response obtained as a result of this inquiry should be associated with the claims folder.

5.  If, and only if, an in-service stressor event is adequately corroborated, schedule the Veteran for a VA psychiatric examination to determine whether he has an acquired psychiatric disability, including PTSD due to a corroborated inservice stressor(s) and in accordance with the diagnostic criteria set forth in DSM-IV.  The claims file, to include all the newly obtained evidence, and a copy of this REMAND, must be forwarded to and reviewed by the psychiatrist prior to the examination.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify whether there is a link between the current symptomatology and one or more of the corroborated in-service stressors which is found sufficient to produce PTSD by the examiner.  

The complete rationale for all opinions expressed should be provided, to include the specific information relied upon for the conclusions reached.  This is imperative, because an opinion based on an inaccurate history is inadequate.  It would be helpful if the examiner would use the following language in his or her opinion, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

6.  After completion of the above and any additional development deemed necessary, the RO should review the claim for service connection for an acquired psychiatric disability, to include PTSD.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


